



Exhibit 10.1
Concert Pharmaceuticals, Inc.
Restricted Stock Unit Award Agreement
Granted Under 2014 Stock Incentive Plan
This Agreement is made as of the date of your restricted stock unit grant set
forth in the notice of restricted stock unit grant between Concert
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and you, an
employee of the Company (“Participant”).
1. Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Participant, and
any shares of Common Stock issuable with respect to the Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of until (i)
the Restricted Stock Units have vested as provided in Paragraph 2 of this
Agreement and (ii) shares of Common Stock have been issued to the Participant in
accordance with the terms of the Plan and this Agreement.


2. Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the schedule set forth in your
notice of restricted stock unit grant. The Board may at any time accelerate the
vesting schedule specified in your notice of restricted stock unit grant.


3. Termination of Employment. If the Participant’s employment with the Company
terminates for any reason (including death or disability) prior to the
satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Participant nor
any of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.


4. Issuance of Shares of Stock. As soon as practicable following each applicable
vesting date (but in no event later than two and one-half months after the end
of the year in which each such vesting date occurs), the Company shall issue to
the Participant the number of shares of Common Stock equal to the aggregate
number of Restricted Stock Units that have vested pursuant to Paragraph 2 of
this Agreement on such date and the Participant shall thereafter have all the
rights of a stockholder of the Company with respect to such shares.


5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Board set forth in Section 3 of the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.


6. Tax Withholding. The Participant shall, not later than the date as of which
the receipt of this Award becomes a taxable event for federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Board for
payment of any federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Common Stock to be issued to the Participant
a number of shares of Common Stock with an aggregate Fair Market Value that
would satisfy the withholding amount due.







--------------------------------------------------------------------------------





7. Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.


8. No Obligation to Continue Employment. The Company is not obligated by or as a
result of the Plan or this Agreement to continue the Participant in employment
and neither the Plan nor this Agreement shall interfere in any way with the
right of the Company to terminate the employment of the Participant at any time.


9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.


10.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Participant (i) authorizes
the Company to collect, process, register and transfer to the Relevant Companies
all Relevant Information; (ii) waives any privacy rights the Participant may
have with respect to the Relevant Information; (iii) authorizes the Relevant
Companies to store and transmit such information in electronic form; and (iv)
authorizes the transfer of the Relevant Information to any jurisdiction in which
the Relevant Companies consider appropriate. The Participant shall have access
to, and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law.


11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Participant
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.





